    Case: 1:20-cv-01905 Document #: 38 Filed: 01/28/21 Page 1 of 4 PageID #:286




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 FIRST MERCURY INSURANCE
 COMPANY,
                                                No. 20-cv-01905
       Plaintiff,
                                                Judge John F. Kness
              v.

 ELITE EXTERIORS, LLC and JOSE
 FELIPE POMAQUIZA,

       Defendants.



                                       ORDER

       Plaintiff’s motion for default judgment [20] as to Defendant Elite Exteriors,
LLC is granted. Final judgment is entered in favor of Plaintiff First Mercury Insur-
ance Company and against Defendant Elite Exteriors, LLC. See accompanying State-
ment for details. Enter separate final judgment order. On January 7, 2021, Plaintiff
and Defendant Pomaquiza filed a jointly signed “Notice of Dismissal” [37] explaining
that they jointly stipulate to the dismissal of this action without prejudice. Accord-
ingly, the case is dismissed as to Defendant Pomaquiza without prejudice in accord-
ance with the terms of the parties’ stipulation and by operation of Rule 41(a)(1)(A)(ii)
of the Federal Rules of Civil Procedure. See Nelson v. Napolitano, 657 F.3d 586, 587
(7th Cir. 2011) (Rule 41(a)(1)(A) notice of dismissal “is self-executing and effective
without further action from the court”). Civil case terminated.

                                    STATEMENT

Background

       Plaintiff First Mercury Insurance Company, an insurer, seeks a declaration
that it has neither a duty to defend nor to indemnify Defendant Elite Exteriors, LLC
(“Elite”) in an underlying state court action. Plaintiff filed this declaratory judgment
action on March 20, 2020. Dkt. 1. On August 25, 2020, Plaintiff moved for entry of
default against Elite under Rule 55(a) of the Federal Rules of Civil Procedure. Dkt.
16. Because Elite never filed an answer or otherwise responded to the complaint, the
Court entered a default on August 27, 2020. Dkt. 17. On September 10, 2020, Plaintiff
       Case: 1:20-cv-01905 Document #: 38 Filed: 01/28/21 Page 2 of 4 PageID #:287




filed the present motion for default judgment. Dkt. 20. The Court ordered Plaintiff to
serve copies of the motion for default judgment on Elite and to file proof of service,
which Plaintiff did on October 27, 2020. Dkt. 23.

        Shortly thereafter, on November 3, 2020, Defendant Elite appeared in this ac-
tion for the first time moved to vacate the default. Dkt. 24, 25. As discussed in open
court at the status hearing on November 24, 2020, however, Defendant Elite volun-
tarily withdrew that motion. Dkt. 32. The Court then set a briefing schedule on Plain-
tiff’s motion for default judgment. Id.

       Rather than filing a response brief in opposition to Plaintiff’s motion for default
judgment, Elite filed a “Memorandum to Stay Default and to Resolve Fees and Costs,”
which it purported to submit “in conjunction with its Motion to Vacate.” Dkt. 33. By
that point, however, Elite had already voluntarily withdrawn its motion to vacate, as
described above. Accordingly, the Court will disregard any arguments in Elite’s mem-
orandum that purport to support a motion to vacate, as no such motion was properly
before the Court at the time the memorandum was filed. Plaintiff’s motion for default
judgment is now fully briefed and ready for the Court’s review.

Legal Standard

       Rule 12(a) of the Federal Rules of Civil Procedure generally requires a defend-
ant to file an answer within 21 days after the service of the summons and complaint.
The failure to do so may result in the defendant’s default under Rule 55(a). When a
party “against whom a judgment for affirmative relief is sought has failed to plead or
otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must
enter the party’s default.” Fed. R. Civ. P. 55(a). An entry of default must precede a
default judgment. See Fed. R. Civ. P. 55(b). Upon the entry of default, the “well-pled
allegations of the complaint relating to liability are taken as true. . . .” Wehrs v. Wells,
688 F.3d 886, 892 (7th Cir. 2012) (citing United States v. Di Mucci, 879 F.2d 1488,
1497 (7th Cir. 1989)); Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one relating
to the amount of damages—is admitted if a responsive pleading is required and the
allegation is not denied”).1 Entry of default judgment is left to the sound discretion of
the district court. See Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722
F.2d 1319, 1322 (7th Cir. 1983); see also C.K.S. Eng’rs, Inc. v. White Mountain Gyp-
sum Co., 726 F.2d 1202, 1206 (7th Cir. 1984) (although the law favors trial on the


   1 A motion for default judgment ordinarily cannot be resolved without a hearing where
the moving party seeks damages that are not readily susceptible of quantification through
review of the written submissions. United States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir.
1989). In this case, however, Plaintiff does not seek damages—only a declaration of rights.
Accordingly, the motion for default judgment can be resolved without the need to hold a hear-
ing.



                                             2
    Case: 1:20-cv-01905 Document #: 38 Filed: 01/28/21 Page 3 of 4 PageID #:288




merits, these considerations must be balanced against the need to promote efficient
litigation and to protect the interests of all litigants).

Discussion

       Defendant Elite failed to file an answer within 21 days of service of the com-
plaint and is in default. Although Elite eventually appeared in the action, see Dkt.
24, and filed a motion to vacate the default, see Dkt. 25, it has since voluntarily with-
drawn that motion. Dkt. 32. As a result, Elite remains in default, and the Court must
accept as true the well-pleaded allegations of Plaintiff’s complaint concerning liabil-
ity. See Wehrs, 688 F.3d at 892.

       Plaintiff alleges that, on September 3, 2019, Jose Pomaquiza, a now-dismissed
Defendant in this action, filed a lawsuit against Elite in the Circuit Court of Cook
County, Illinois. Dkt 1, Complaint (“Compl.”) ¶ 13. In that underlying action, Poma-
quiza asserts claims for negligence and premises liability stemming from a July 2018
workplace accident in which Pomaquiza allegedly suffered “severe and permanent
injuries” after falling from a roof at a construction site managed by Elite. Id. ¶¶ 14,
22. At the time of the accident, Pomaquiza was an employee of Arizaga Construction,
Inc. (“Arizaga”). Id. ¶ 42. Plaintiff alleges that Arizaga is “the same entity” as N Cas-
tro, Inc. (“N Castro”), a subcontractor with whom Elite had entered into a subcontract
agreement to perform work at the construction site. Id. ¶¶ 43, 46.

       At the time of the accident, Elite held a commercial insurance policy (the “Pol-
icy”) with Plaintiff. Id. ¶ 30. The Policy included coverage for “bodily injury” that
occurred at the “coverage territory” during the policy period. Id. ¶ 31. The Policy con-
tained an exclusion provision, however, that stated the “bodily injury” coverage did
not extend to “[a]ny independent contractor or subcontractor performing work di-
rectly or indirectly on behalf of [Elite]” or to any employee of any such contractor or
subcontractor. Id. ¶ 32. The Policy further stated that this exclusion provision did not
apply if four listed conditions were all met. Id. Plaintiff alleges that two of these con-
ditions were not met, thus precluding the application of the exception to the exclusion
provision. First, N Castro did not waive any right of subrogation that it may have had
against Elite in connection with Pomaquiza’s injuries. Id. ¶ 44. Second, the relevant
subcontract agreement did not require Elite to be named as an additional insured
under the subcontractor’s commercial general liability coverage. Id. ¶ 45.

        Elite made a claim seeking a defense and indemnity from Plaintiff under the
Policy in connection for the claims asserted against it in the underlying action. Id.
¶ 34. Plaintiff denied the claim and disclaimed any obligation from defending or in-
demnifying Elite in that action. Id. ¶ 35. Plaintiff subsequently brought this action
and seeks a declaration that it “owes no duty under the Policy to defend or indemnify
Elite Exteriors with respect to the claims asserted against it in the Underlying Ac-
tion.” Id. ¶ 48.



                                            3
    Case: 1:20-cv-01905 Document #: 38 Filed: 01/28/21 Page 4 of 4 PageID #:289




       To summarize, Pomaquiza was a construction worker employed by Elite’s sub-
contractor at the time of his injury. The Policy did not cover bodily injury to employees
of subcontractors unless four specific conditions were met. Plaintiff argues that two
of these conditions were not met and thus that the exclusion to the Policy’s “bodily
injury” coverage applies. Dkt. 20 at 12.

       Because the Court must accept these well-pleaded allegations as true, Plaintiff
has established that is has neither a duty to defend nor indemnify Elite in the under-
lying state court action. Plaintiff is entitled to a declaration to that effect. Judgment
is therefore entered in favor of Plaintiff and against Elite. A separate judgment order
will be entered. Civil case terminated.

SO ORDERED.

Date: January 28, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                           4
